DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (136 and 138).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2021/0254406) in view of Foley (2020/0190905).
Claim 1: Brown et al. discloses a ladder (Fig. 1; 10) comprising: 
a first pair of spaced apart rails (Fig. 1; 16); 
at least one rung extending between (Fig. 1; 72) and coupled with the first pair of spaced apart rails; 
a top cap coupled with the first pair of spaced apart rails (Fig. 1; 22); 
a second pair of spaced apart rails (Fig. 1; 14);
a pair of hinges coupling the first pair of spaced apart rails with the second pair of spaced apart rails (Fig. 1; Para. [0018]); 
a tray hingedly coupled with the top cap (Fig. 1; 24) and selectively positioned between a first deployed position and a stored position (Fig. 1; 24, Para. [0019]).
Brown et al. fails to disclose when the tray is in the stored position the tray extends downwards from the top cap towards the pair of hinges. 
However, Foley discloses a tray that extends downwards when in the stored position (Fig. 2; 200).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the stored tray position of Brown et al. to include the downward facing tray position, as taught by Foley, in order to provide a more streamlined profile when the tray is not in use. 
Claim 3:  Foley discloses the ladder of claim 1, further comprising at least one adjustment mechanism (Fig. 3; 310) associated with the tray configured to selectively lock the tray in the first deployed position (Fig. 1; 200) and the stored position (Fig. 2; 200).  
Claim 4:  Foley discloses the ladder of claim 3, wherein the adjustment mechanism includes an actuator lever positioned along a lower side of the tray (Fig. 3; 310).  
Claim 15:  Brown et al. discloses the ladder of claim 1, wherein, when in the first, deployed position, the tray extends substantially horizontally from the top cap (Fig. 2; 26,24).  
Claim 18:  Brown et al. discloses the ladder of claim 1, further comprising a platform step extending between and coupled with the first pair of spaced apart rails (Fig. 1; 78).  
Claim 19:  Brown et al. discloses the ladder of claim 1, wherein the top cap does not contact the second pair of spaced part rails (Fig. 1; 28).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2021/0254406) in view of Foley (2020/0190905) and in further view of Woodward et al. (2017/0328131).
Claim 13:  Brown et al. and Foley disclose the ladder of claim 1, but fail to disclose wherein the first pair of spaced apart rails and the second pair of spaced apart rails are configured to be positioned relative to each other in a first, deployed state and a second, stored state, wherein when the second, stored state the first pair of spaced apart rails are positioned adjacent to and extend substantially parallel to the second pair of spaced apart rails.  
However, Woodward et al. discloses a first pair of spaced apart rails (Fig. 5; 1) and the second pair of spaced apart rails (Fig. 5; 2) are configured to be positioned relative to each other in a first, deployed state (Fig. 6-7) and a second, stored state (Fig. 9-10), wherein when the second, stored state the first pair of spaced apart rails are positioned adjacent to and extend substantially parallel to the second pair of spaced apart rails (Fig. 9, Para. [0005]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rails spacing of Brown et al. and Foley to include the substantially parallel configuration, as taught by Woodward et al., in order to have a narrow profile ladder. 
Claim 14:  Woodward et al. discloses the ladder of claim 13, wherein a maximum depth of the ladder when first pair of spaced apart rails and the second pair of spaced apart rails are in the second, stored state, and when the tray is in the stored position is defined by a distance between a front surface of the first pair of spaced apart rails and a rear surface of the second pair of spaced apart rails (Fig. 9, Para. [0005]).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2021/0254406) in view of Foley (2020/0190905) and in further view of Katz et al. (7,032,711).
Claim 2:  Brown et al. and Foley disclose the ladder of claim 1, wherein the tray includes a body portion defining an interior volume (Brown et al. - Fig. 2; 92 and Foley – Fig. 1; 200) but they fail to disclose at least one panel coupled with the body portion and configured to cover the interior volume.  
However, Katz et al. discloses a panel coupled (Fig. 1; 34) with the body portion (Fig. 1; 32) and configured to cover the interior volume (Fig. 8; Col. 4, Lines 54-62).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the body portion of Brown et al. and Foley to include the panel cover, as taught by Katz et al., in order to close the assembly and provide storage. 
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2021/0254406) in view of Foley (2020/0190905) and in further view of Huang (5,062,179).
Claim 5:  Brown et al. and Foley disclose the ladder of claim 4, but fail to disclose an actuator lever positioned along a laterally outer side of the tray adjacent to a rail of the first pair of spaced apart rails.  
However, Huang discloses an actuator lever positioned adjacent to a rail (Fig. 6; 50). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the actuator lever position of Brown et al. and Foley to include the actuator lever, as taught by Huang, to make the lever accessible from the side of the ladder. 
Claim 6:  Huang discloses the ladder of claim 5, wherein the actuator lever (Fig. 6; 50) is coupled with a locking key (Fig. 1; 40) that extends along an axis of rotation (Fig. 6; 50, 40 – (40) extends along the axis of rotation of (70)) between the tray and the top cap.  
Claim 7:  Huang and Foley disclose the ladder of claim 6, wherein the locking key includes a body portion (Huang - Fig. 1; 40) having at least one tooth (Huang - Fig. 1; 42) formed thereon, and wherein the top cap includes at least one notch (Foley - Fig. 4-5; 210), the at least one tooth being configured to selectively engage the at least one notch.  
Claim 9:  Huang discloses the ladder of claim 7, wherein the actuator lever includes a camming surface (Fig. 1; 52) that engages a cam follower (Fig. 1; 42) of the locking key. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2021/0254406) in view of Foley (2020/0190905) and in further view of Moss et al.  (2018/0030783).
Claim 16:  Brown et al. and Foley disclose the ladder of claim 15, but fail to disclose wherein the tray is selectively positioned in at least a second, deployed position, wherein, when in the second deployed position, the tray extends generally upward from the top cap and generally parallel with a plane defined by a front face of the first pair of spaced apart rails. 
However, Moss et al. discloses the tray is selectively positioned in at least a second, deployed position (Fig. 2; 114), wherein, when in the second deployed position, the tray extends generally upward from the top cap (Fig. 2; 110, 105) and generally parallel with a plane defined by a front face of the first pair of spaced apart rails (Fig. 2; 114, 105).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tray position of Brown et al. and Foley to include the upward position, as taught by Moss et al., in order to allow the ladder to have a slim profile when the tray is positioned upward from the top cap. 
Claim 17:  Moss et al. discloses the ladder of claim 1, wherein when in the first deployed position (Fig. 2; 114), the tray extends generally upward from the top cap (Fig. 2; 110, 105) and generally parallel with a plane defined by a front face of the first pair of spaced apart rails (Fig. 2; 114, 105).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2021/0254406) in view of Foley (2020/0190905) and in further view of Gibson et al.  (2003/0029676).
Claim 20:  Brown et al. and Foley disclose the ladder of claim 1, but fail to disclose wherein the top cap includes at least one storage compartment.
However, Gibson et al. discloses a top cap including a storage compartment (Fig. 1; 124).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the top cap of Brown et al. and Foley to include the storage compartment, as taught by Gibson et al., to allow for additional convenience and storage space. 
Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2021/0254406) in view of Foley (2020/0190905) and in further view of Huang (5,062,179), and yet further view of Cheng (2003/0077111).
Claim 8:  Brown et al., Foley and Huang disclose the ladder of claim 7, wherein the at least one tooth includes at least a first tooth having a first radial length (Huang – Fig. 1;42) but they fail to disclose a second tooth having a second radial length, wherein the first radial length is greater than the second radial length.  
However, Cheng discloses a second tooth having a second radial length, wherein the first radial length (Fig. 3; 35) is greater than the second radial length (Fig. 3; 36).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the length of the radial teeth of Brown et al., Foley and Huang to include teeth with different radial lengths, as taught by Cheng, in order to prevent the lock from being positioned in an undesired configuration. 
Claim 10:  Huang discloses the ladder of claim 9, further comprising a biasing member (Fig. 1; 60, Col. 3, Lines 45-50) positioned between a portion of the actuator lever (Fig. 1; 50) and a portion of the locking key (Fig. 1; 40).  
Claim 11:  Huang discloses the ladder of claim 9, wherein rotation of the actuator lever about the axis of rotation displaces the locking key axially along the axis of rotation (Fig. 4; Col. 2, Lines 3-6). 
Claim 12: Huang discloses the ladder of claim 10, wherein the actuator lever (Fig. 2; 50) is configured to rotate about the axis of rotation approximately 22.5 degrees or less (Col. 4, Lines 10-12). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635